)- '),1 ,11111,,)11(41!                               06/09/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 20-0005


                                      PR 20-0005                          FILED
                                                                         JUN 0 9 2020
                                                                      Bowen Greenwood
IN RE THE MOTION OF JEFFREY J. JARVI FOR                            Clerk of Supreme Cour',

ADMISSION TO THE BAR OF THE STATE OF                                  atgtirtra-
MONTANA



      Jeffrey J. Jarvi Gould has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Jarvi has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Jeffrey J. Jarvi may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this-A       day ofJune, 2020.



                                                             Chief Justice
    9.4
          Justices




2